Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Applicant’s Attorney Roger M. Masson on 10/22/2021.
The application has been amended to correct typographical error in Claim 12 as follows: 

12. (Currently Amended) The apparatus of claim 1 wherein the primary tap[[s]] has a voltage from 4000 to 25000 VAC.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUCY M THOMAS whose telephone number is (571)272-6002. The examiner can normally be reached Mon-Fri 9:30 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fureman Jared can be reached on 571-272-2391. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/LUCY M THOMAS/Examiner, Art Unit 2836, 10/22/2021                                                                                                                                                                                                        
						/JARED FUREMAN/                                                                 Supervisory Patent Examiner, Art Unit 2836